Citation Nr: 1633932	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-46 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.  

2.  Entitlement to an initial rating in excess of 10 percent prior to June 12, 2011, in excess of 20 percent from June 12, 2011, and in excess of 10 percent from January 30, 2015, for lumbar strain.  

3.  Entitlement to an initial compensable rating for hypertension.  

4.  Entitlement to an initial compensable rating prior to May 25, 2011, and in excess of 30 percent thereafter for migraines.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1988 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that, in relevant part granted entitlement to service connection for hypertension and assigned a noncompensable rating, effective November 1, 2008; granted service connection for migraines and assigned a noncompensable rating, effective November 1, 2008; granted service connection for a lumbar strain and assigned a 10 percent rating effective November 1, 2008; and denied entitlement to service connection for bilateral plantar fasciitis and diabetes.  

The Veteran testified before a Decision Review Officer in May 2011 and a copy of that transcript is of record.  

In a February 2016 rating decision, the RO granted service connection for diabetes.  As this is considered a full grant of the benefits sought on appeal, the issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The RO also assigned a 30 percent rating, effective May 26, 2011, for the Veteran's migraines and assigned a 20 percent rating, effective June 12, 2011, and a 10 percent rating effective January 30, 2015, for the Veteran's lumbar strain.  As these are not considered full grants of the benefits sought on appeal, the issues are still before the Board.  Id.  

The Veteran was scheduled to testify at a Board hearing in June 2016.  However, in a June 2016 statement, the Veteran withdrew his request.  See 38 C.F.R. § 20.704(e) (2015).
This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issues of entitlement to service connection for bilateral plantar fasciitis and entitlement to a higher initial rating for lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's hypertension has been manifested by required continuous medication, without evidence of diastolic pressure that has been predominantly 100 or more or systolic pressure predominantly 160 or more.

2.  Prior to May 25, 2011, the Veteran's headaches were manifested by, on average, once a week occurrences with no functional impairment; without evidence of characteristic prostrating migraines.

3.  Since May 25, 2011, the Veteran's migraines have been manifested by prostrating attacks more frequently than once per month; without evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104 Diagnostic Code 7101 (2015).

2.  The criteria for an initial compensable rating prior to May 25, 2011, and in excess of 30 percent thereafter for migraines have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The Veteran's claims for higher initial ratings arise from disagreement with the initial evaluations that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained. 

In regards to his migraine headaches, the Veteran was afforded VA examinations in December 2008 and February 2016.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's migraines in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
In regards to his hypertension, the Veteran was afforded a VA examination in December 2008.  The Board finds that the examination report is adequate for rating purposes because the examiner conducted a clinical evaluation, interviewed the Veteran, and described the Veteran's hypertension in sufficient detail so that the Board's evaluation is an informed determination.  Id.  The Board acknowledges that the Veteran's last examination for his hypertension was almost eight years ago.  However, the record does not show, and neither the Veteran, nor his representative, has alleged that the Veteran's symptoms have worsened since the December 2008 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a DRO hearing in May 2011.  The Board notes that the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Hypertension 

The Veteran's hypertension is rated under diagnostic code 7101 for hypertensive vascular disease.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Under diagnostic code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  A 60 percent evaluation is warranted for diastolic pressure predominantly 130 or more

Turning to the evidence of record, the Veteran's October 2008 separation report of medical examination shows that the Veteran's blood pressure was 140/86.  

The Veteran was afforded a VA examination in December 2008.  The Veteran reported that he has a one year history of hypertension and was on the medication "hctz".  There was no functional impairment.  Blood pressure readings were 130/82, 134/80 and 130/84.  The examiner noted that the Veteran's usual occupation was administrative and he was currently employed.  

In May 2010 the Veteran submitted a photograph of his Hydrochlorothiazide prescription.  

At the May 2011 DRO hearing the Veteran reported that in-service his blood pressure was high but on medication his hypertension has stabilized.  
VA treatment records dated March 2010 to September 2015 show that the Veteran's blood pressure readings were as follows: 134/7, 134/79, 147/71, 134/68, 126/73, 139/71, 127/72, 140/90 repeat 127/72, 140/76 manually, 144/90, 150/100, 150/100 sitting 139/82 standing, 159/90, 136/70, 128/74, 138/88 125/77, 130/81, 124/79, 121/81, 132/71, 141/84, 121/70, 134/89, 121/73, 141/94, 139/86, 124/75, 135/83, 133/88, 130/90, 132/90, 138/84, 133/86, 121/83, 130/82, 121/83, 122/82, 118/75, 136/81, 134/76, 134/79, 147/71, 138/68, 126/73, 139/71, 126/73, 137/87 and 125/77. 

Private treatment records dated November 2008 to September 2014 show that the Veteran's blood pressure readings were as follows: 152/99, 146/88, 141/86, 138/88, 134/82, 138/98, 141/86, 110/64, 120/72, 128/80, 128/82, 162/102, 142/88, 138/88, 110/84, 120/82, 130/90, 150/100 and 140/82.  

Based on the evidence above, the Board finds that the Veteran's hypertension is manifested by required continuous medication, without evidence of diastolic pressure that has been predominantly 100 or more or systolic pressure predominantly 160 or more.  

The Board recognizes that the Veteran believes he is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his hypertension, based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Board thus finds that the claim for a higher rating for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Migraines

The Veteran's migraine headaches are currently rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Though the Diagnostic Code does not provide a definition for "prostrating," prostration is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

As to the term "productive of economic inadaptability", such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

Turning to the evidence of record, the Veteran's service treatment records show that the Veteran was treated for migraines.  On occasion there was also dizziness lightheadedness and tinnitus associated with the headaches.   Treatment was Toradol, Imitrex and Motrin.  There was no evidence that the headaches were prostrating in nature although they were noted as frequent.  

The Veteran was afforded a VA examination in December 2008.  The Veteran described his headaches as pounding in the front or temples and usually in the morning if they occur.  The Veteran reported that when the headaches occur he is able to go to work.  The Veteran reported that he experiences headaches on the average of one time per week and they last for six hours.  The Veteran reported that the treatment is Motrin if needed.  The Veteran reported there was no functional impairment.  The examiner noted that the Veteran's usual occupation was administrative and he was currently employed.  

Private treatment records dated November 2008 to December 2009 show that the Veteran's migraines were noted by history.  The severity of the Veteran's migraines was not noted.  

VA treatment records dated March 2010 to July 2011 show that the Veteran's migraines were noted on his VA problems list.  A May 2010 VA treatment record noted that the Veteran's migraines were less frequent and intense with medication.  

At the May 2011 DRO hearing, the Veteran reported that when he was exiting the military he would have sharp pains in the front and back of his head.  He reported that he was very sensitive to light and he would be nauseous from it until he was placed on medication.  The Veteran reported that he had to take the medication every time he had a migraine, which was daily.  The Veteran reported that his migraines impact his ability to work in that the light from the computer will trigger a migraine.  The Veteran reported that he wears shades and sunglasses while working and he has a tinted screen on his monitor.  The Veteran reported that he had the lights above his desk removed and dimmed.  The Veteran reported that he keeps a set of noise cancelling headphones.  The Veteran reported that he takes time off from work about once a month.  The Veteran reported that these episodes were occurring while he was in service and continuing more that he was out.  The Veteran reported that he was missing more time from work than when he was in the service because while in-service they were more compassionate about what he was doing.  The Veteran reported that now they do not care.  

VA treatment records dated May 2011 to September 2015 show that the Veteran's migraines were noted by history.  The severity of the Veteran's migraines was not noted.  

The Veteran was afforded a VA headaches examination in February 2016.  The Veteran's treatment plan did not include taking medication.  The Veteran's symptoms included constant head pain, pulsating or throbbing head pain, and pain on both sides of the head and pain worsened with physical activity.  The Veteran also experienced nausea, sensitivity to light, changes in vision (such as scotoma, flashes of light, tunnel vision).  The duration of the typical headache was noted as one to two days and the pain was located on both sides of the head.  The examiner noted that the Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once per month.  The examiner noted that the Veteran did not have frequent prostrating and prolonged attacks of migraine headache pain.  The examiner noted that the Veteran did not have prostrating attacks of non-migraine headache pain or very frequent prostrating and prolonged attacks of non-migraine headache pain.  The Veteran's headache condition impacted his ability to work in that he was unable to concentrate, drive and work when the headaches occur.

Based on the above, the Board finds that prior to May 25, 2011, the Veteran's headaches were manifest by, on average, once a week occurrences with no functional impairment.  The evidence is against a finding that the Veteran had characteristic prostrating headaches during this period.  Since May 25, 2011, the Veteran's headaches have been manifested by characteristic prostrating attacks more frequently than once per month.  Additionally, while the Veteran's migraines during this period have impacted his daily functioning, to include his employment, the evidence is against a finding that the Veteran had very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Again, the Board recognizes that the Veteran believes he is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding his symptoms are outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his migraine headaches, based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

As such, a higher initial rating for the Veteran's migraines is not warranted.  The Board has again considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Gilbert, supra.   

Other Considerations

Extraschedular

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension and migraines with the established criteria found in the rating schedule.  The Board also acknowledges the Veteran's reports of additional symptoms that are associated with his headaches, to include light and noise sensitivity.  However, as such symptoms can lead to varying degrees of prostrating migraines; the Board finds that the Veteran has not described any exceptional or unusual features of his migraines.  The Board also finds that the Veteran has not described any exceptional or unusual features of his hypertension.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the evidence does not suggest, and the Veteran does not allege, that he is unemployable due to his hypertension and migraines.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Entitlement to an initial compensable rating for hypertension is denied.  

Entitlement to an initial compensable rating prior to May 25, 2011, and in excess of 30 percent thereafter for migraines is denied.  


REMAND

Plantar Fasciitis

The December 2008 VA examiner concluded that there was no pathology to render a diagnosis of bilateral plantar fasciitis.  However, the Veteran's October 2008 separation report of medical examination noted plantar fasciitis.  A December 2009 private treatment record noted plantar fasciitis in the Veteran's problems list.  An April 2010 VA treatment record shows that the Veteran was noted as having a history of right side plantar fasciitis.  Additionally a May 2010 VA treatment record shows that the Veteran was diagnosed with pes planus deformity and rule out plantar fasciitis.  As such, the Board finds that the Veteran should be afforded another VA examination to determine whether the Veteran has a current diagnosis of bilateral plantar fasciitis that is related to service.  

Lumbar Strain

In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  Here, the Board finds that it is not clear that the examinations of record meet these criteria.  As such, a remand is necessary to afford the Veteran another VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated September 2015 to the present.  

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot complaints.  The claims folder must be made available to and reviewed by the examiner.  

The examiner should determine whether the Veteran has a current diagnosis of bilateral plantar fasciitis or any other bilateral foot disability, other than pes planus.  In so doing the examiner should address the December 2009, April 2010 and May 2010 notations of bilateral plantar fasciitis.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed bilateral foot disability is related to his military service, to include the notation of bilateral plantar fasciitis at separation?

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

4. The Veteran should be afforded a new examination to evaluate the severity of the service connected low back disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes. 

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service connected low back disability.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


